Citation Nr: 1047837	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In June 2009, the Veteran testified in a videoconference hearing 
before the undersigned Veterans Law Judge, that transcript has 
been associated with the file.  The Board remanded this case in 
September 2009.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or shown 
for many years thereafter, and bilateral hearing loss is not 
otherwise related to service.

2.  Tinnitus was not manifest during service and is not related 
to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in pre-rating correspondence dated 
August 2006 and September 2006 of the information and evidence 
needed to substantiate and complete his claims, to include 
information regarding how disability evaluations and effective 
dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board acknowledges that the 2009 remand directed that an 
otolaryngologist and audiologist address the February 2001 
opinion expressed by Dr. Chasse to the effect that the Veteran's 
right ear hearing loss was related to either a viral event or a 
mini stroke; the May 2006 opinion by Dr. Diehl to the effect that 
the etiology of the Veteran's tinnitus remained obscured but was 
"possibly" related to noise exposure; and the February and 
October 2007 VA audiological opinions to the effect that it more 
likely than not that the appellant's hearing loss was related to 
post service occupational and recreational noise exposure.  While 
the 2010 VA examinations failed to fulfill this directive, the 
study substantially complied with the 2009 directive.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In this respect, neither Dr. 
Diehl nor Dr. Chasse directly related their findings to in-
service events.  Moreover, Dr. Diehl's opinion that hearing loss 
"possibly" was related to noise exposure constitutes "non 
evidence."  See Perman v. Brown, 5 Vet.App. 237, 241 (1993) 
(where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"); citing Sklar v. Brown, 5 
Vet.App. 140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
Finally, the 2007 VA opinions only corroborate the findings 
presented in 2010.  Accordingly, the Board finds that any error 
committed in fulfilling the 2009 remand was harmless.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss and tinnitus because he endured 
significant unprotected acoustic exposure in service while 
working on a flight line.  He also reports suffering a concussion 
in 1972.

Service treatment records are silent as to complaints, findings, 
or diagnosis of any hearing loss or tinnitus.  The Veteran's 
entrance and separation examinations noted normal hearing for VA 
rating purposes under 38 C.F.R. § 3.385.  

Post service the Veteran has submitted records of audiological 
examinations done for his employer, a paper mill.  The first of 
these examinations was afforded in March 1974, a month after the 
Veteran was discharged from service, this test showed normal 
hearing in the right ear in all relevant frequencies.  The next 
exam from July 1981 revealed normal hearing through frequencies 
up to 6000 Hz with a mild hearing loss at the 8000 Hz 
bilaterally.  Additional records from April 1982 to December 2006 
reveal bilateral hearing loss.  These records contain no evidence 
of tinnitus.

Private audiological records from Dr. S. from September 2006 
reveal the Veteran complained of tinnitus and hearing loss.  
Tests revealed moderate hearing loss in the right ear and mild to 
severe hearing loss in the left ear.  Private treatment records 
from Dr. B. from September 2006 also reveal complaints of 
tinnitus and bilateral hearing loss.

The Veteran was afforded a VA audiological examination February 
2007.  The examiner stated that the Veteran reported experiencing 
a diminution in hearing for a prolonged period of time but he 
could not be specific as to the exact onset.  The Veteran did 
report a marked change in right ear hearing approximately six 
years prior to the examination.  The Veteran also reported a 
constant tinnitus in his right ear only, with an onset coinciding 
with the marked change in his hearing.  The Veteran reported four 
years of noise exposure in service with no hearing protection, 
years of exposure working in a paper mill with hearing 
protection, and limited recreational noise exposure with hearing 
protection worn the majority of the time.  The Veteran was 
diagnosed with normal right ear hearing at 500 Hz abruptly 
sloping to a moderate sensorineural hearing loss from 1000 to 
4000 Hz, and constant tinnitus.  Left ear hearing was normal from 
500 to 3000 Hz with a mild sensorineural hearing loss present at 
4000 Hz.  

The examiner opined that the current mild hearing loss is more 
likely related to post-service noise exposure, such as working in 
a paper mill for 33 years and recreational noise exposure; 
therefore it is less likely as not that the Veteran's hearing 
loss and tinnitus are related to military service.

In October 2007, the VA audiologist from the February 2007 
examination offered an amended opinion after the inclusion of 
evidence from March 1974 to December 2006.  The examiner opined 
that even though the audiogram from March 1974 showed a mild 
hearing loss in the left ear at the 6000 and 8000 Hz frequencies, 
this was possibly due to testing error.  The examiner stated that 
testing error was likely because test results from July 1981 
revealed hearing sensitivity within normal limits through 6000 
Hz, with mild hearing loss remaining at 8000 Hz.  The examiner 
noted that the Veteran's hearing stayed relatively the same 
through June 1984, after which a gradual worsening of the hearing 
in the left ear was shown, and the right ear hearing was shown to 
have changed significantly around 1987.  There was additionally a 
marked change in the Veteran's hearing around 2001.  Overall the 
examiner concluded that the right ear and significant worsening 
in the left year, well after separation from service and during 
which the Veteran was exposed to significant post-service noise 
exposure meant it was less likely than not that the Veteran's 
hearing loss and tinnitus were related to his military service.

The Veteran testified in his June 2009 hearing that he did not 
have a pre-service hearing loss or tinnitus.  He described 
exposure to constant acoustic trauma from aircraft noise while in 
Vietnam without hearing protection.  The Veteran stated that in 
1972, he fell on the ice, struck his head, and suffered a 
concussion with convulsions and tinnitus.  Tinnitus reportedly 
returned in 2001.  (Id. at 7-8).  He reported always wearing 
hearing protection at his post-service employment at a paper 
mill.  Furthermore, he stated that he had always had some hearing 
trouble since service.  

The Veteran was afforded additional VA audiological examinations 
in January 2010.  The first examination was given by an 
otolaryngologist, who opined after reviewing the case file and 
examining the Veteran that it was not at least as likely as not 
that the appellant's hearing loss and tinnitus were due to noise 
exposure during his military service.  The doctor noted that 
while the Veteran was exposed to noise in service without the use 
of hearing protection, his entrance and separation examinations 
showed normal hearing for VA compensation purposes.  The Veteran 
had a history of a medical condition called sudden hearing loss 
in the right ear in 2001 which resulted in right ear 
sensorineural hearing loss, with tinnitus associated with this 
hearing loss.  The doctor finally stated that the Veteran's 
hearing loss and tinnitus began after separation from service.  

The Veteran was also examined by a VA audiologist in January 
2010.  There was no opinion offered from this examination.  

Analysis

After consideration of all the evidence, the Board finds that 
entitlement to service connection for bilateral hearing loss and 
tinnitus is not warranted.  The Board notes that the separation 
examination does not indicate a loss of hearing at a pertinent 
threshold level.  38 C.F.R. § 3.385.  The Veteran's own 
statements regarding tinnitus, to his private medical doctor, Dr. 
B in February 2001 indicate that tinnitus began three weeks prior 
to that 2001 examination.  

VA medical records indicate that the Veteran contends that his 
hearing loss and tinnitus are related to active service.  
However, there is no competent evidence that the etiology of his 
hearing loss or tinnitus is related to his active duty.  The only 
medical opinions discussing etiology of the conditions state that 
it is less likely than not that the Veteran's current hearing 
loss and tinnitus were related to his military service.  

Clearly the Veteran believes his hearing loss and tinnitus are 
related to his military service but his statements are less 
probative than objective medical evidence and opinions from 
medical professionals.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence).  Thus, as the preponderance of the 
evidence is against a finding that the Veteran's hearing loss and 
tinnitus are related to active service, the claims must be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


